Title: To George Washington from Warner Lewis, 6 May 1758
From: Lewis, Warner
To: Washington, George



Dear Sir
Warner Hall May 6th 1758.

Lieutenant Thruston of Colo. Byrds regimt will deliver you this, & I begg leave to recommend him to you for your kind advice, notice, & assistance, & shou’d any thing happen in the

course of this undertaking, wherein a friend may be requisite, I hope (upon my account,) You will think of Mr Thruston, & do him all the good services in your power, as it will be doing me a singuler favour. Mr Edwd Cary will be with him, who I likewise recommend to your kind notice. I am, Sir, Yr most Obedt & Affect. Kinsman

Warner Lewis

